





Equity Joint Venture Contract

of

Yima-SES New Energy Company Ltd

between




Yima Coal Industry (Group) Co., Ltd.




and




Synthesis Energy Systems Investments, Inc.














--------------------------------------------------------------------------------







This Equity Joint Venture Contract (the "Contract") is executed on 11 October
2008 by and between the following Parties:

Yima Coal Industry (Group) Co., Ltd.  (“YMCIG”); and




Synthesis Energy Systems Investments, Inc. (“SES”)




Preamble

The JV Company seeks, in the spirit of economic cooperation and technological
exchange, to rely on the industry and market advantages in San Men Xia Henan
Province and the amiable investment environment and favorable investment policy
in San Men Xia, and to benefit from favorable policies on comprehensive
utilization of resources, low quality coal, and the development of clean coal
technologies, all of which are highly encouraged by the Chinese government.  The
JV Company’s plant will use advanced equipment, technology and management
systems to produce synthesis gas in an economical and environmentally friendly
manner.  The JV Company seeks satisfactory economic returns through quality and
price competitiveness.




Chapter I

General Principles

YMCIG and SES have entered into this Contract in the spirit of equality and
mutual benefit through friendly consultations and in accordance with the "Law of
the People's Republic of China on Equity Joint Ventures", the "Detailed Rules
for the Implementation of the Law of the PRC on Sino-Foreign Co-Equity Joint
Ventures", and other Chinese laws and regulations.

 

Chapter II

Parties to the Contract

Article 1

The parties to this Contract (the “Parties” or a “Party”) are:

Yima Coal Industry (Group) Co., Ltd. a limited company incorporated in
accordance with the laws of the People's Republic of China, with its registered
address at Qian Qiu Road, Yima City, Post Code: 472300, Henan Province, China.

Legal Representative (Nationality): Wu Yu Lu (PRC)




Synthesis Energy Systems Investments, Inc. a company incorporated in accordance
with the laws of Mauritius, with its registered address 3/F Amod Building, 19
Poudriere Street, Port Louis, Mauritius,




Legal Representative (Nationality):  Donald P. Bunnell (USA)





– 1 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







Chapter III

Equity Joint Venture




Article 2

 Yima-SES New Energy Company Ltd (the “JV Company”) shall be an equity joint
venture company formed by Yima and SES in accordance with the provisions of the
"Law of the PRC on Sino-Foreign Equity Joint Ventures" and other Applicable
Laws.

Article 3

The name of the JV Company shall be [XX] in Chinese and SES – YMCIG New Energy
Company Ltd in English.

The legal address of the JV Company shall be at Henan Province, Yima City, Post
Code: 472300.

Article 4

All activities of the JV Company shall be in compliance with Chinese Laws.

Article 5

The JV Company shall adopt the organizational form of a limited liability
company with independent legal person status, carry out independent business
accounting and enjoy benefits or assume losses on its own. The Parties hereto
shall distribute profits in accordance with the terms set forth herein and shall
bear risks and losses to the limit of their respective contributions to the
registered capital of the JV Company.

Chapter IV

Purpose, Business Scope and Scale




Article 6

The aims of the Parties to the JV Company are: to adapt to the industrial
development of the Henan Province; to meet the requirements for increasing clean
energy; to make use of high ash long-flame coal available from YMCIG; and
utilize the U-Gas® gasification technology from Synthesis Energy Systems, Inc in
order to enable the Parties to obtain satisfactory economic benefits utilizing
environmentally-friendly methods.

Article 7

The business scope of the JV Company is: to produce and sell coal gasification
products and by-products.

Article 8

The production scale of the JV Company will be the production of approximately 5
million Ncum/day of synthesis gas.

Chapter V

Total Investment, Registered Capital, Form of Investment and Financing of the JV
Company




Article 9

The total investment in the JV Company shall be RMB 610,000,000.

Article 10

The registered capital of the JV Company shall be 50 percent of the project’s
actual total investment.

(1)

SES shall contribute USD cash as its registered capital contribution to the JV
Company equal to 49% of the JV Company’s registered capital for a 49% Ownership
Share in the JV Company; and

(2)

YMCIG shall contribute RMB cash as its registered capital contribution to the JV
Company equal to 51% of the JV Company’s registered capital for a 51% Ownership
Share in the JV Company.





– 2 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







Article 11

Before the JV Company is established, the Parties will make an application to
the relevant branch of SAFE to open a special account.  Once the account is
opened, the Parties shall inject capital into the account in proportion to their
respective Ownership Shares as Pre-operating Expenses and such capital shall be
reimbursed to the Parties within 90 days of the establishment of the JV Company.

Article 12

The Parties’ registered capital will be contributed in separate instalments.  A
first instalment of 20% of the registered capital will be made by the Parties
within thirty (30) days of the date of issuance of the business license of the
JV Company.  Further instalments will be contributed within two (2) years of the
date of issuance of the business license of the JV Company, as required by the
Plant’s construction schedule (such funds to be contributed 30 days prior to the
needs of the JV Company’s construction schedule), or sooner as may be required
by the JV Company’s Project Debt provider.

Article 13

The Parties shall appoint an accounting firm recognized by the Parties and
registered in China to verify each Party’s registered capital contributions and
issue verification reports with respect to such contributions.

Article 14

Unless otherwise agreed by both Parties and approval is obtained from the
Relevant State Agencies:

(1)

the JV Company shall not reduce its registered capital during the Term;

(2)

neither Party shall transfer any of its Ownership Share save as permitted
pursuant to Article 18.

Article 15

Subject to the approval by the original examination and approval authority, any
increase or decrease in the registered capital of the JV Company shall require
the unanimous approval of the Board of Directors, and formalities for the
alteration of registration with the original registration office shall be
undertaken.

Article 16

(1)

The difference between the total investment of the JV Company and the registered
capital of the JV Company from time to time (the "Project Debt") shall be
financed by way of bank loans or other forms of security as the Board of
Directors may unanimously approve in accordance with Article 24(2) .  Each Party
shall

(2)

If the JV Company fails to obtain the Project Debt as outlined in Article 16(1),
YMCIG hereby agrees to provide corporate guarantees or other security as may be
required by the relevant Chinese bank in respect of such debt financing in order
for the JV Company to obtain such Project Debt.  SES shall pledge its Ownership
Share in the JV Company (the "Pledge") to YMCIG as security for any liabilities
or obligations assumed by YMCIG (the "Secured Obligations") pursuant to any
corporate guarantees provided by it on such terms as has been mutually agreed
between the Parties pursuant to the share pledge agreement and in accordance
with Chinese Law.

(3)

Neither Party may mortgage its Ownership Share to a third party without the
prior written consent of the other Party.








– 3 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







Chapter VI

Transfers of Ownership Share




Article 17

(1)

Where a Party wishes to make any transfer of part or all of its Ownership Share,
it shall obtain the prior approval of the Board of Directors and such transfer
shall take effect only after approval has been given by the original examination
and approval authority.

(2)

Subject to Article 18(1), if either Party (the "Transferring Party") proposes to
transfer part or all of its Ownership Share to a third party, the other Party
(the "Other Party") shall have the right of first refusal in purchasing such
Ownership Share at the same terms and conditions as offered by the Transferring
Party to that third party. The Transferring Party shall provide a written notice
to the Other Party, specifying the terms and conditions to the proposed transfer
of such Ownership Share. If the Other Party fails to exercise its right of first
refusal with respect to such Ownership Share within fifteen (15) days of receipt
of the written notice, then, the Transferring Party may opt to sell such
Ownership Share to any third party under the same terms and conditions; provided
that if such transfer has not occurred within sixty (60) days of the receipt by
the Other Party of the Transferring Party’s notice, such notice shall be deemed
ineffective.

(3)

any transfer by the Transferring Party of its Ownership Shares shall not result
in less than 25% foreign ownership in the JV Company, unless otherwise agreed by
the Other Party.

 

Chapter VII

Responsibilities of the Parties

Article 18

The Parties shall be respectively responsible for the following matters:

Responsibilities of YMCIG:

(1)

Providing its registered capital contribution to the JV Company in accordance
with the stipulations of this Contract;

(2)

Assisting the JV Company to obtain all necessary approvals and permits from the
Relevant State Agencies to bring about the effectiveness of this Contract, the
Articles of Association and the Other Project Documents of the JV Company and to
enable the Parties and the JV Company to perform the responsibilities under all
the above documents;

(3)

Assisting the JV Company to obtain its Business License from the State
Administration for Industry and Commerce or from the institutions authorized
thereby;

(4)

Assisting the JV Company to obtain all necessary consents, approvals or
licenses;

(5)

Assisting the JV Company to apply for and obtain tax preference or exemption,
value added tax rebates for gangue projects, and other preferential policies or





– 4 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







tax treatment for investment which the JV Company is entitled to pursuant to
Chinese national, provincial or local laws, regulations and policies;

(6)

Assisting the JV Company to apply for in a timely manner and obtain all
documents required for the contractor under the construction contract to start
and complete construction of the Plant;

(7)

Assist to raise financings, and in particular, to liaise with Chinese banks, to
structure the relevant financing plan and to review the relevant financing
documentation;

(8)

Assisting the JV Company to undergo all formalities for the import of necessary
machines and equipment, raw materials and goods, and helping the JV Company to
arrange for domestic transportation;

(9)

Performing its obligations under this Contract and the Other Project Documents;
and

(10)

Handling other matters entrusted to it by the JV Company.

Responsibilities of SES:

(1)

Providing its registered capital contribution to the JV Company in accordance
with the stipulations of this Contract;

(2)

Performing its obligations under this Contract and the Other Project Documents
(including without limitation delivering the U-Gas® system technology license to
the JV Company in accordance with Technology License Agreement, subject to the
execution thereof by the parties thereto);

(3)

Assisting the JV Company to obtain all necessary approvals and permits from the
Relevant State Agencies to bring about the effectiveness of this Contract, the
Articles of Association and the Other Project Documents of the JV Company and to
enable the Parties and the JV Company to perform the responsibilities under all
the above documents;

(4)

Assisting the JV Company with the design and construction of the gasification
plant; Assisting the JV Company to obtain its Business License from the State
Administration for Industry and Commerce or from the institutions authorized
thereby;

(5)

Assisting the JV Company to obtain all necessary consents, approvals or licenses
to enable the JV Company to obtain sufficient foreign exchange required for
performing all its foreign exchange obligations, and for purchasing foreign
exchange and remitting it abroad;

(6)

Assisting the JV Company to apply for and obtain tax preference or exemption,
VAT rebates for gangue project, and other preferential treatment for investment
which the JV Company is entitled to pursuant to Chinese national or local laws,
regulations and policies; and

(7)

Handling other matters entrusted to it by the JV Company.





– 5 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







Chapter VIII

Commodity Purchase




Article 19

The JV Company shall be responsible for the operation of the Plant and the sales
of the Plant’s products.

Article 20

The JV Company shall seek to sell the plant’s fly ash, hydrogen, elemental
sulphur, argon and other by-products.

Article 21

The JV Company shall purchase coal from the Yaojin mine pursuant to the Coal
Purchase Contract.

Chapter IX

Board of Directors




Article 22

The Board of Directors shall be the highest authority of the JV Company ("Board
of Directors"). The Board of Directors shall be composed of eight (8) directors.
 From the date of issuance of the Business License of the JV Company until the
end of the Term, four (4) directors shall be appointed by SES, and four (4) by
YMCIG.  The position of the Chairman shall be appointed by YMCIG, and the Vice
Chairman shall be appointed by SES.  The term of office of the Chairman, the
Vice Chairman and each director of the Board of Directors shall be four (4)
years.  

Article 23

The term of each director of the Board of Directors shall commence on the date
of issuance of the Business License of the JV Company.  In case of any vacancy
in the Board of Directors due to the retirement, resignation, sickness,
disability or death of any director, or the removal of any director by the
appointing Party, the Party which made the original appointment shall appoint a
replacement for the remaining term of office of such director.

Article 24

(1)

The Board of Directors shall decide all the major matters (as defined by the JV
Company’s articles of association) of the JV Company, and conduct overall
supervision on the business activities of the JV Company.

(2)

Decisions on the following matters shall be made only with the unanimous
approval of each director attending in person or by proxy a duly convened Board
of Directors meeting:

(a)

any amendment to the Articles of Association of the JV Company;

(b)

any increase or decrease in the registered capital of the JV Company or the
total investment made by the JV Company;

(c)

the change of form of organization of the JV Company through merger, division or
consolidation with another economic entity;

(d)

the termination, early termination, liquidation or dissolution of the JV
Company, except in the case of termination contemplated under Article 60 of this
Contract in which case no unanimous approval is required;

(e)

any mortgage of any assets of the JV Company; and

(f)

the JV Company providing any financial guarantee to any third party





– 6 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







(3)

In the event that the Board of Directors fails to reach an agreement due to any
reason on a matter requiring unanimous approval of all the directors, the matter
shall be resolved in accordance with the Dispute Resolution Procedure.

(4)

All matters except those set forth in Article 27(2) shall be decided by a simple
majority of the directors attending in person or by proxy a Board of Directors
meeting.

(5)

The Chairman of the Board of Directors shall be the legal representative of the
JV Company.  In the event that the Chairman is unable to perform his duties, the
Vice Chairman or any other director shall be authorized by the Chairman to
temporarily act on his behalf.

(6)

The Board of Directors shall hold a meeting at least twice a year, to be called
and presided over by the Chairman.  A special Board of Directors meeting shall
be called by the Chairman at the request of at least three directors. Minutes of
each Board of Directors meeting shall be kept on file. Notices of such Board of
Directors meetings shall be provided in writing at least 15 days prior to the
date of such meeting.  If proper notice is given and a Party does not send
enough directors to constitute a quorum as outlined in paragraph (7) below, then
the Chairman may provide a second notice of such meeting in writing at least
five (5) days prior to the date of such meeting.

(7)

The quorum for a Board of Directors meeting shall be six (6) directors
comprising not less than three (3) of the directors appointed by each Party.  If
proper notice of a Board of Directors meetings is given and a quorum can not be
formed because a Party’s director(s) do not attend, then a second notice of such
meeting may be given pursuant to paragraph (6) above and a quorum shall be
deemed to exist even if such Party again fails to send the requisite number of
directors to form a quorum.

Article 25

The meeting of the Board of Directors shall be held in principle at the legal
address of the JV Company.

Chapter X

Operation and Management Office




Article 26

The JV Company shall establish an operation and management office, to be
responsible for the operation of the JV Company.    The operation and management
office shall have one General Manager who shall be nominated by SES, one Deputy
General Manager for Commercial Operations and External Relations who shall be
nominated by YMCIG, and one Deputy General Manager for Technical and Plant
Operations who shall be nominated by SES.  The General Manager, Deputy General
Manager for Commercial Operations and External Relations, and Deputy General
Manager for Technical and Plant Operations shall be appointed (and may be
removed) by the Board of Directors.  A director may hold concurrently the
position of General Manager and that of another senior officer.

Article 27

The General Manager shall make the organizational structure plan formulated on
the basis of the actual production and operation of the JV Company, and submit
such plan to the Board of Directors for approval.  The JV Company shall have one
Chief Financial Officer who shall be nominated by YMCIG, and one Vice Chief
Financial Officer who shall be nominated by SES.  .  Both Parties shall





– 7 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







have the right to recommend other management and finance personnel deemed
appropriate at their own discretion and such personnel shall be appointed by the
Board of Directors.

Article 28

The General Manager shall be responsible for the implementation of Board of
Directors resolutions and shall organize the daily management and operation of
the JV Company.  The General Manager shall maintain contact with the Board of
Directors, and submit to the Board of Directors at the Board of Directors’
request reports on any material changes affecting the business operation or
business prospects of the JV Company. The Deputy General Manager for Commercial
Operations and External Relations, and the Deputy General Manager for Technical
and Plant Operations shall assist the General Manager in his work.

Either Party shall be entitled to appoint, at its own cost, an additional
auditor to the JV Company, who may audit the JV Company's financial receipts,
payments and accounts (provided that such auditor shall be an external certified
auditor being registered and licensed to practice in the PRC).

Article 29

The Parties hereby acknowledge and agree that the Parties, and shall ensure the
officers and employees of the JV Company, will observe in a strict manner all
Applicable Laws including all anti-corruption regulations, and have not made and
will not make directly or indirectly, any payment or present any valuable gifts
to any government officials for the purpose of obtaining or retaining business.

Article 30

In the event that the Chairman, Vice Chairman, any director, the General
Manager, the Deputy General Manager, the Chief Financial Officer, the Vice Chief
Financial Officer, the Plant Operations Manager or any other employee is found
(i) to be engaged in any business activities other than those of the JV Company,
which compete with the JV Company; (ii) to intentionally harm the interest of
the JV Company; and such act causes damages to the JV Company; or (iii) to
profiteer or be in serious breach of his duties, the JV Company shall have the
right to dismiss such person from his position, and demand compensation
therefrom for such economic losses.




Chapter XI

Purchase of Equipment




Article 31

  The Board of Directors shall approve which equipment is required to be
imported, and the vendors for such equipment shall be determined through a
competitive bidding process.  All such equipment may be exempted from VAT and
import duty in accordance with applicable law.

Chapter XII

Preparation and Construction




Article 32

During the preparation and construction period of the JV Company, a preparation
and construction office shall be established under the Board of Directors. The
JV Company may utilize SES’s resources and expertise to organize and manage the
preparation and construction of   gasification plant, as agreed by the Board of
Directors.  

Article 33

It is the responsibility of the preparation and construction office to review
and examine the engineering design, assess the construction contracts for the
Project, organize the procurement, inspection and acceptance of the relevant
equipment and materials, formulate the construction milestone schedule, prepare
the capital investment plan, control the finances for the engineering works,





– 8 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







make construction payments upon final settlement, formulate the relevant
administrative measures, and maintain and file documents, drawings and materials
during the construction period.

Article 34

The JV Company shall establish several groups within the preparation and
construction office in charge of project management, construction, procurement
and technology

Article 35

The preparation and construction office shall be dissolved pursuant to the
approval of the Board of Directors, after the completion of the construction of
the Plant and the ancillary distribution engineering works and the completion of
the taking over procedures.

Article 36

The Parties shall form a design and construction coordination group to assist
the work of the preparation and construction office.




Chapter XIII

Labor Management




Article 37

The employees of the JV Company shall have the right to establish a labor union
organization and carry out labor union activities in accordance with the
provisions of the "Labor Union Law of the People's Republic of China". The JV
Company shall set aside and use labor union funds in accordance with Applicable
Laws.

Article 38

Matters regarding recruitment, employment, dismissal, wage, labor insurance and
labor protection, and welfare benefits, as well as awards and disciplinary
actions, shall be implemented in accordance with the relevant PRC labour laws
and regulations, and shall be set forth in the labor contracts. All such labor
contracts shall be filed by the JV Company at the Relevant State Agencies for
labor administration.

Article 39

Matters of remuneration, social insurance, welfare and the standards for
business travel expenses for the management of the JV Company shall be approved
at the meeting of the Board of Directors.




Chapter XIV

Profit Distribution; Risks and Losses




Article 40

Unless otherwise provided herein, during the Term, the Parties shall share the
profits of the JV Company in proportion to their respective Ownership Shares.

The JV Company shall distribute to the Parties not less than ninety percent
(90%) of the Distributable Profits (the "Minimum Distribution") every year
during each fiscal year of the Term according to each Party’s contribution to
the JV Company’s registered capital contribution.  Distributable Profits shall
be distributed to the Parties within thirty (30) days of a Board of Directors
resolution for the distribution of such Distributable Profits to the Parties.
 Each Party shall procure that its Directors shall vote in favour of a
resolution of the Board of Directors approving the distribution of the Minimum
Distribution to the Parties.

Article 41

Any losses of the JV Company from previous years shall be recovered from the
profits of the JV Company in the current year before making any distribution to
the Parties. If the amount of profits is insufficient to recover such losses,
the Reserve Fund shall be utilized for such recovery.





– 9 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







Chapter XV

Taxation, Financial Accounting, Audit,
Bank Account and Foreign Exchanges




Article 42

The JV Company shall pay all applicable taxes in accordance with Applicable
Laws.

Article 43

The staff and workers of the JV Company shall pay their individual income tax in
accordance with the provisions of the "Individual Income Law of the People's
Republic of China".

Article 44

The JV Company shall allocate funds to the Three Funds in accordance with the
provisions of the "Law of the People's Republic of China on Sino-Foreign Equity
Joint Ventures". The annual allocation of funds to the Three Funds shall be
determined by the Board of Directors.

The Reserve Fund may be used for the reduction of any losses and for making up
any shortage of the Enterprise Expansion Fund of the JV Company; the Employee
Welfare and Bonus Fund may be used for the payment of bonuses and the collective
welfare of the staff and workers; and the Enterprise Expansion Fund of the JV
Company may be used for the expansion, improvement and maintenance of the
production facilities of the JV Company.

Article 45

The first fiscal year of the JV Company shall commence on the date of the
issuance of the JV Company’s business license and end on December 31 of the same
year.  Afterwards, the fiscal year shall begin on January 1 and end on December
31 of each year. All financial statements, reports and accounting books shall be
written in Chinese and English.  If necessary, either Party shall be entitled to
examine (on its own or through an agent) the financial & accounting report, the
accounting books and other records of the JV Company during normal office hours,
and, if necessary, to make copies thereof and the Parties shall not disclose
such accounting or related records to third parties unless and such third
parties are under an obligation of confidentiality with the JV Company. The
expenses of such examination shall be borne by such Party. Such examination
shall not interfere with the normal operation of the JV Company. The JV Company
shall draft a report each quarter, which shall be submitted to the Parties. The
contents of such report shall include the total synthesis gas, steam and fly ash
output generated by the Plant, the revenues and expenditures of the JV Company
and the situation regarding spare capacity and the efficiency of the Plant, in
the previous quarter.

Article 46

The Board of Directors of the JV Company shall engage an internationally
recognised accounting firm registered in China to act as its independent
auditor, who shall carry out its duties in accordance with Applicable Laws and
applicable accounting standards.  Such accounting firm shall conduct annual
examinations and audits of financial statements of the JV Company and issue
relevant certificates and reports. In addition, such accounting firm shall
assist in the formulation of the JV Company’s annual financial statements and
shall jointly examine, verify and sign-off on such annual financial statements,
and any other relevant documents, certificates, reports and statements.

Within two (2) months of the commencement of each fiscal year, the General
Manager shall organize and produce a balance sheet, a profit and loss statement
for the previous fiscal year and a proposal for profit distribution, which shall
be submitted to the Board of Directors for examination and approval.

Article 47

The JV Company shall use RMB as its standard accounting currency. The JV Company
shall open USD and RMB accounts. All matters of the JV Company concerning
foreign exchange shall be conducted in accordance with the relevant stipulations
of the "Regulations on Foreign Exchange Control of the People's Republic of
China". All foreign exchange obtained by the JV Company through conversion of
its RMB revenue shall be directly deposited into the JV Company’s USD account.
All





– 10 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







foreign exchange expenditures of the JV Company as well as the return on
investment and profits payable by the JV Company to SES shall be drawn from such
USD account.




Chapter XVI

Construction, Operation, Management
and Supply of Fuel of the Project




Article 48

The JV Company may employ one or more construction contractor(s) to construct
the project.

The Board of Directors shall be entitled to appoint an independent supervising
engineer to oversee the performance of the relevant contractors and
sub-contractors under the construction contract. In addition, each Party shall
be entitled to appoint a site representative engineer, whose responsibilities
shall include the monitoring of construction, staff training and health and
safety matters and supervise commissioning and relevant testing of the Plant.

Article 49

The Parties shall jointly appoint one or more design institutes to carry out
engineering design for the Project.




Chapter XVII

Term, Termination and Liquidation




Article 50

The term of the JV Company (the “Term”) shall commence from the issuance of the
business license and end thirty (30) years after the Commercial Operation Date
of the Plant.  Subject to complying with Applicable Laws, upon the
recommendation of the Board, the Parties may apply, at least six (6) months
prior to the expiry of the Term, to the original examination and approval
authority for an extension of the Term.

Article 51

This Contract shall lapse at the expiry of the Term, unless it is terminated
earlier in accordance with the provisions of 3.

Article 52

At the expiry of the Term or upon earlier termination in accordance with 3, the
liquidation of assets of the JV Company shall be conducted in accordance with
Applicable Laws and the Articles of Association.

Article 53

If the other Party shall commit any material breach of its obligations under
this Contract and, if remediable, shall fail to remedy such breach with ninety
(90) days from the date of the notice by one Party to the other party of such
breach, such breaching party shall be liable under the law,  of In the event of
a material breach by a Party of its obligations under this Contract either which
is incapable of remedy or which, if remediable, that Party fails to remedy
within the applicable period set out in paragraph 2 of Exhibit IV, then the
other Party may exercise the Default Call Option.  In the event the other Party
does not exercise the Default Call Option within the applicable period,  the
Default Call Option shall lapse and either Party shall have the right to issue a
Notice of Termination.  Each Party acknowledges and agrees that its entire
rights and remedies in respect of any material breach by the other Party are the
exercise of the Default Call Option or issue of the Notice of Termination in
accordance with this Article 53.





– 11 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------










Chapter XVIII

Change in Law




Article 54

If the economic benefits to a Party under this Contract are materially affected
after the date of execution of this Contract as a result of either a change in
Applicable Laws or the adoption of any new Applicable Laws, the JV Company shall
follow such change in Applicable Law and the Parties shall consult promptly with
each other and amend this Contract and the Other Project Documents as are
required so as to put that Party back to the position had the relevant change or
adoption not occurred. Notwithstanding the above provision and in the event the
change in law is not of a mandatory nature, the Parties are not required to so
amend if to do so would materially prejudice the interests of the other Party.

Chapter XIX

Force Majeure




Article 55

In the event that the performance of this Contract is directly affected or that
the Contract cannot be performed in accordance with the agreed-upon terms and
conditions due to a Force Majeure event,  the Party affected by the above Force
Majeure events shall do its utmost to reduce the damages to the lowest extent,
notify the other Party of the situation resulting from such events, and provide
a detailed report on the Force Majeure event together with a valid document
evidencing the reasons for which this Contract cannot be performed fully or
partially or why performance must be delayed within fifteen (15) days of the
occurrence of such Force Majeure event. Such documents shall be issued by the
notary public organization or the Relevant State Agencies at the location in
which such Force Majeure event occurred. The Parties shall hold discussions and
consultations to decide whether this Contract shall be terminated, whether the
affected Party shall be fully or partially exempted from the responsibility to
perform this Contract or whether the affected Party shall be given an extension
of the Term.

Chapter XX

Applicable Laws




Article 56

(1)

The execution, effectiveness, interpretation, performance of this Contract and
the settlement of disputes shall be governed by PRC law; and

(2)

The JV Company and the Parties shall try their best to obtain favorable tax
treatment, preferential investment treatment and other preferential interests
and benefits promulgated after the execution of this Contract in addition to
those stipulated by this Contract.

Chapter XXI

Settlement of Disputes




Article 57

Any dispute, difference or claim arising out of or in connection with this
Contract, including (a) any question regarding its existence, validity or
termination and (b) any failure by the Board to achieve unanimity where it is
required to do so by this Contract or the Articles of Association (each a
“Dispute”) shall be resolved in accordance with the dispute resolution procedure
set out in Article 58 to Article 61 inclusive (the "Dispute Resolution
Procedure").  All negotiations connected with the Dispute





– 12 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







shall be conducted in strict confidence and without prejudice to the rights of
the Parties in any future legal or arbitral proceedings.

Article 58

All Disputes shall, in the first instance, be referred by either Party (upon
notice to the other Party) to the Chief Executive Officers of both Parties.  A
Dispute referred in this manner should be discussed at a meeting between the
Parties' respective Chief Executive Officers to be held as soon as reasonably
practicable after the date of the Escalation Notice and at which the Parties'
respective Chief Executive Officers shall attempt in good faith to resolve the
Dispute as soon as possible in a manner satisfactory to both Parties.  The joint
and unanimous decision of the Parties' respective Chief Executive Officers as
recorded in writing and signed by them shall be binding on the Parties.

Article 59

If the Dispute cannot be resolved by the Parties' respective Chief Executive
Officers within a maximum of thirty (30) days (or such other period as the
Parties may agree in writing) after it has been referred to them under Article
58, then the Dispute shall be referred to arbitration in accordance with Article
60.

Article 60

Any Dispute which has not been resolved by the Parties within the time period
referred to in Article 66 shall be referred on application by either Party to
CIETAC and shall be determined by arbitration in accordance with the provisions
of this Article 60:

(1)

any such arbitration shall be conducted in accordance with the CIETAC
Arbitration Rules and the provisions of this Article 60;

(2)

the arbitration tribunal shall consist of three arbitrators, one appointed by
SES, one by YMCIG and the third arbitrator (the “Presiding Arbitrator”)
appointed by agreement between the Parties, or, if the Parties cannot agree, by
the Chairman of CIETAC, subject to the criteria set out in sub-Article (5)
below;

(3)

the Presiding Arbitrator may not be (i) a national of the PRC or of the United
States of America or (ii) a permanent resident or citizen of the Hong Kong
Special Administrative Region or Macau Special Administrative Region or Taiwan
Province, and if either of the Parties fails to appoint an arbitrator within the
time specified in  the CIETAC Arbitration Rules, the Chairman of CIETAC shall
make such appointment in accordance with the criteria agreed herein;

(4)

the place of arbitration shall be Shanghai and the arbitration shall be
conducted in the English and Chinese languages;

(5)

any arbitral award shall be final and binding;

(6)

the costs of the arbitration, the arbitration fees and the liability for other
expenses shall be borne by the losing Party, unless otherwise determined by the
arbitration tribunal.

(7)

each Party undertakes that it will fully perform the final arbitral award;

(8)

each Party waives any right to contest the jurisdiction of CIETAC to hear and to
determine any arbitration begun pursuant to this Article 60; and

(9)

(9)  during the Dispute Resolution Procedure, both Parties shall continue to
comply with    their obligations under this Contract.

Article 61

During the Dispute Resolution Procedure, except for the relevant matter(s)
relating to the arbitration, the Parties shall continue to exercise their
respective rights under this Contract, and continue to perform their respective
obligations.





– 13 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







Chapter XXII

Language




Article 62

This Contract and its Exhibits shall be written in Chinese and English and both
versions have equal legal effect, and if there are any discrepancies between the
two language versions the Chinese version shall prevail.  This Contract shall be
executed in five (5) counterparts: one (1) counterpart for each Party, one (1)
for the original examination and approval authority, one (1) for the relevant
Administrative Departments of Industry and Commerce, and one (1) for the JV
Company for filing.

Chapter XXIII

Effectiveness and Confidentiality of Contract and Miscellaneous




Article 63

This Contract shall be executed by the legal representatives of the Parties (or
representatives authorised by the Parties) and reported to the relevant approval
authority. The Contract shall enter into force as of the approval date.

Article 64

 Confidentiality




Should either party provide Confidential Information to the other party (the
“Receiving Party”), the Receiving Party hereby agrees to keep in confidence all
Confidential Information disclosed and shall not disclose to any third party,
use for any unauthorized purpose, or copy any Confidential Information for any
purpose without first obtaining written permission from the Disclosing Party.

Article 65

The JV Company shall, at its own expense procure necessary insurance. The
coverage, insurance amount and insurance period shall be determined by the Board
of Directors of the JV Company.

Article 66

Any amendment to this Contract shall be agreed upon by the Parties in writing,
and shall come into force upon approval by the original examination and approval
authority.

Chapter XXIV

Representations, Warranties and Indemnity




Article 67

Each of the Parties represents and warrants to the other Party that:

(10)

it is established under the laws of its country of incorporation with effective
legal status and possesses full power and authority to enter into this Contract
and to perform its obligations hereunder; and

(11)

the execution and performance of the terms of this Contract will not contravene
or constitute a default under its constitution documents or any other agreement
or document by which it is bound or any law or regulation to which it is
subject.





– 14 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







Chapter XXV

Notices




Article 68

Notices or other communication required to be given to either Party or to the JV
Company shall be given by registered mail, express mail or facsimile to the
following addresses or such other addresses as designated by the Parties from
time to time:

To YMCIG:

Address:

Yima City, Qian Qiu Road, Post Code: 472300, Henan Province, China

Fax:

(86) 398-5898906

For the attention of:

Wang Lan Fu




To SES:

Address:

Synthesis Energy Systems Investments, Inc, 526 Pine City Center, 777 Zhao Jia
Bang Road, Shanghai China, Post Code: 200032

Fax:

(86-21) 6422-0869

For the attention of:

Huang Da Li




Notices given to YMCIG by registered mail or facsimile shall be written in
Chinese, and notices given to SES by registered mail or facsimile shall be
written in Chinese or English. Notices shall be deemed to have been effectively
given under the following circumstances:

(1)

Notices given by express delivery shall be deemed effective when recipient signs
for the delivery at the designated address;

(2)

Notices given by registered mail shall be deemed effective on the seventh day
after the date on which they were sent by registered airmail, postage prepaid
(as indicated by the postmark).

(3)

Notices given by facsimile transmission shall be deemed effective on the first
business day (at the location of the recipient) following the date of
transmission, if confirmed.

Chapter XXVI

Miscellaneous




Article 69

The definitions given in Exhibit I shall apply to this Contract.

Article 70

Entire Agreement. This Contract and the Other Project Documents constitute the
entire understanding between the Parties with respect to the subject matter of
this Contract and the Other Project Documents and supersede all previous written
and oral understandings and agreements with respect to the subject matter;
neither Party shall have relied upon any representations or warranties, whether
express or implied, other than those made in this Contract.

Article 71

Binding Effect of the Contract: the terms of this Contract shall inure to the
benefit of and be binding upon the Parties and their respective successors and
permitted assigns. The provisions of





– 15 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







this Contract, whether express or implied, are not intended to, nor shall give
any others any form of rights, interests or remedies hereunder or arising
herefrom.

Article 72

Postponement and Waiver. To the extent permitted by Applicable Laws, the
postponement or failure of a Party to exercise any accumulated rights, power or
remedies arising as a result of any default by the Other Party hereunder shall
not be construed as a waiver to pursue such default or as a tacit consent to
such default, and a waiver to pursue any single default shall not be construed
as a waiver to pursue other prior or future defaults.

This Contract is executed on 11 October 2008 in San Men Xia City, Henan
Province, PRC by the legal representatives (or their authorized proxies) of the
Parties.




Yima Coal Industry (Group) Co., Ltd.  

 

Synthesis Energy Systems Investments, Inc.

By:

/s/ Zhai Yuan Tao

 

By:

/s/ Donald P. Bunnell

 

Name: Zhai Yuan Tao
Title: General Manager

 

 

Name: Donald P. Bunnell
Title: Authorized Representative





– 16 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------













Exhibit I

Definitions

 “Applicable Laws” mean the laws, regulations, provisions, rules of the PRC
(including:  provincial or municipal laws, regulations, provisions, rules or any
conditions attached to any necessary approvals or consents).

“Articles of Association” means the articles of association of the JV Company.

“Board of Directors” shall assume the meaning assigned to it under Article 22.

“Business License” means the business license of the JV Company to be issued by
the local Administration for Industry and Commerce following the signing by the
Parties and the approval by the relevant approval authority of this Contract.

“CIETAC” means the China International Economic and Trade Arbitration
Commission.

“CIETAC Arbitration Rules” means the arbitration rules for the time being of
CIETAC.

 “Coal Purchase Contract” means

“Confidential Information” means confidential or proprietary technical,
financial, marketing, manufacturing, distribution and other business information
trade secrets, and know-how including, without limitation, concepts, techniques,
processes, methods, systems, designs, drawings, cost data, computer programs,
formulas, development and experimental work, work in progress, customers,
partners or potential partners and suppliers and any information received from
others for which there is an obligation of confidentiality.

"Contract" means this joint venture contract and all preamble, recitals and
Exhibits hereto.

"Control" means in relation to a company the ability to exercise, or direct the
exercise of, greater than half of the voting power at any meeting of the
shareholders or board of directors of that company (and "Controls", "Controlled"
shall be construed accordingly.

"Default Call Option" means the call option arising on default, details of which
are set out in Exhibit IV.

“Deferred Assets” mean any assets which would in accordance with generally
accepted accounting standards in the PRC be considered as deferred assets.

 “Dispute” has the meaning given in Article 57.

“Dispute Resolution Procedure” has the meaning given in Article 57.

“Distributable Profits” for a given year or half year mean the profits (subject
to Article 48) distributable to the Parties hereunder after deduction of the
following items from the total revenue of the JV Company in any given year or
half year:

(1)

all costs of the JV Company (including but not limited to operating and
financing costs);

(2)

all taxes or reserves for taxes payable by the JV Company; and

(3)

all amounts to be credited to the Three Funds of the JV Company.

“Enterprise Expansion Fund” shall assume the meaning as assigned to it in the
“Law of the People’s Republic of China on Sino-Foreign Equity Joint Ventures”.

“Employee Welfare and Bonus Fund” shall assume the meaning as assigned to it in
the “Law of the People’s Republic of China on Sino-Foreign Equity Joint
Ventures”.





– 17 –

SES – YMCIG EJV – INITIALLING VERSION




--------------------------------------------------------------------------------







“Fixed Assets” mean any assets which would in accordance with generally accepted
accounting standards in the PRC be considered as fixed assets.

“Intangible Assets” mean any assets which would in accordance with generally
accepted accounting standards in the PRC be considered as intangible assets.

“Other Project Documents” means the various contracts and agreements in
connection with the Project, including but not limited to the  Technology
License Agreement, R&D Agreement, 2 other JV Contracts, share pledge agreement,
technical and commercial non-disclosure agreement, coal supply and purchase
agreement, syngas sales and purchase agreement, and utilities sales and purchase
agreement.

“Ownership Share” means a Party’s percentage of the registered capital actually
contributed by such Party to the JV Company, as outlined in Article 10.

“PRC” or “China” means the People’s Republic of China and "Chinese" shall be
construed accordingly.

“Pre-operating Expenses” means any expenses which would, in accordance with
generally accepted accounting standards in the PRC, be considered as
pre-operating expenses.

“Relevant State Agencies” mean the PRC Government, the Henan Provincial People’s
Government, the San Men Xia City People’s Government, Yima City People’s
Government, any ministry, department, political sub-division, instrumentality,
agency, company, corporation, government undertaking or commission under the
direct or indirect control of the PRC Government, the Henan Provincial People’s
Government, the San Men Xia City People’s Government, Yima City People’s
Government  or any political sub-division of them.

“Reserve Fund” shall assume the meaning as assigned to it in the “Law of the
People’s Republic of China on Sino-Foreign Equity Joint Ventures”.

“RMB” means the Renminbi, the lawful currency of the PRC.

"SAFE" means the State Administration of Foreign Exchange.

“SES” means Synthesis Energy Systems Investments, Inc.

"Technology License Agreement" means the technology license agreement to be made
between Synthesis Energy Systems, Inc. (the ultimate parent company of SES and
the legal owner of the U-Gas technology license) and the JV Company.

“Term” shall assume the meaning assigned to it under Article 50.

“Three Funds” mean the Reserve Fund, Employee Welfare and Bonus Fund and
Enterprise Expansion Fund of the JV Company.

 “USD” means the United States Dollar, the lawful currency of the United States
of America.

“YMCIG” means Yima Coal Industry (Group) Co., Ltd.  








– 18 –

SES – YMCIG EJV – INITIALLING VERSION


